

Exhibit 10.11


May 28, 2010


Clarus Corporation
2084 East 3900 South
Salt Lake City, UT 84124
Attention:  Corporate Secretary


 
Re:
Lock-up Agreement



Dear Sirs/Madams:


The undersigned  (the “Specified Holder”) acknowledges that pursuant to that
certain merger agreement (the “Merger Agreement”) dated as of May 7, 2010, among
Clarus Corporation, a Delaware corporation (the “Company”), Everest/Sapphire
Acquisition, LLC., Everest Merger I Corp., Everest Merger II, LLC, Gregory
Mountain Products, Inc. and Kanders GMP Holdings, LLC and Schiller Gregory
Investment Company, LLC, the Company will issue to the Specified Holder ________
shares (the “Consideration Shares”) of the Company’s common stock, par value
$0.0001 per share (“Company Common Stock”).  The Specified Holder understands
that the Purchaser and the Company are willing to proceed with this transaction
and issue the Consideration Shares only if the Specified Holder for itself and
the successors and assigns of the Specified Holder, agrees to this Lock-up
Agreement.  Capitalized terms used, but not defined, herein shall have the
respective meanings ascribed to them in the Merger Agreement.


In consideration of the consummation of the Merger Agreement, including the
Specified Holder’s receipt of the Consideration Shares, the Specified Holder
agrees that it will not during the Lock Up Period (as defined below), directly
or indirectly,


(1)
offer for sale, sell, pledge, transfer, negotiate, assign, or otherwise create
any interest in or otherwise dispose of (or enter into any transaction or device
that is designed to, or could reasonably be expected to, result in any of the
foregoing) the Consideration Shares, or



(2)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of the
Consideration Shares, including, but not limited to, short sales, puts, calls or
other hedging transactions, including private hedging transactions.



  Notwithstanding the provisions of Section (1) above, the Specified Holder
shall be permitted to hypothecate the Consideration Shares, subject to the
terms, including the Company’s Right of Set-off, set forth in the Merger
Agreement.

 
 

--------------------------------------------------------------------------------

 


 As used herein, the “Lock-up Period” shall mean the period commencing on the
date hereof and ending on the second anniversary of the date hereof; provided,
however, if, at any time during the Lock-up Period, a Purchaser Indemnified
Party asserts a claim in accordance with Section 11.4 of the Merger Agreement
(the “Indemnification Claim”),  the Lock-Up Period will, until there is a Final
Determination with respect to such Indemnification Claims, be extended to such
number of Consideration Shares having a value equal to 25% of the Estimated
Losses, as defined below, based on a per share price of $6 per share; provided,
however, that, in lieu of the Lock-up Period being extended to the Consideration
Shares, subject to the execution of an escrow agreement in form and substance
satisfactory to the Company in its sole discretion, the Specified Holder may
deposit in escrow an amount in cash equal to 25% of the Estimated Losses
asserted by a Purchaser Indemnified Party in an Indemnification
Claim.  “Estimated Losses” shall mean the Purchaser Indemnified Party’s good
faith estimate of the dollar amount of any such Indemnification Claim set forth
in writing to the Stockholders.  The parties hereto acknowledge and agree that
upon a Final Determination with respect to any Indemnification Claim, the
Consideration Shares shall be subject to reduction and cancellation in
accordance with Section 11.6(c) of the Merger Agreement.


Notwithstanding the terms and conditions set forth above, the principal member
of the Specified Holder may transfer Consideration Shares to (a) his “immediate
family members” (as defined herein), (b) any trust, the sole beneficiaries of
which are the principal member of the Specified Holder’s immediate family
members or (c) the personal representative, custodian or conservator in the case
of the death, bankruptcy or adjudication of incompetency of the principal member
of the Specified Holder, as the case may be (each person or entity set forth in
clauses (a), (b) or (c), a “Permitted Transferee”); provided that, as a
precondition to any such transfer, any such Permitted Transferee shall execute
and deliver to the Company an agreement to be subject to the terms of this
Lock-up Agreement to the same extent as if the Permitted Transferee were an
original party to this Lock-up Agreement.  For the purposes of this paragraph,
the term “immediate family members” shall mean the spouse, father, mother, or
children of the principal member of the Specified Holder.


The parties hereto acknowledge and agree that any transfer of Consideration
Shares in violation of the foregoing paragraph shall be void ab initio and the
Company shall cause its agents, including its transfer agent, to refuse to
register, record or make any transfer of Consideration Shares if such transfer
would constitute a violation or breach of this Lock-up Letter Agreement.


The Specified Holder understands that the Purchaser will proceed with the Merger
Agreement in reliance on this Lock-up Agreement, and that any certificates
representing Consideration Shares will contain a restrictive legend stating that
the transfer of such shares is restricted in accordance with the terms of this
Agreement.


The Specified Holder agrees that it will execute any additional documents
reasonably necessary or related to the enforcement of this Lock-up
Agreement.  The Specified Holder’s obligations under this Lock-up Agreement
shall be binding upon its successors and assigns or heirs, as the case may be.

 
 

--------------------------------------------------------------------------------

 


The Specified Holder hereby warrants and represents that it has the full
capacity to enter into and carry out all the terms of this Lock-up Agreement and
is not subject to or bound by any agreement or instrument, or the order of any
court or other governmental authority which in any way restricts the Specified
Holder’s capacity to enter into and carry out all the terms of this Lock-up
Agreement.


This Lock-up Agreement, and all rights and obligations of the parties hereunder,
shall be construed and enforced in accordance with and governed by the law of
the State of New York.  This Lock-up Agreement shall be subject to the exclusive
jurisdiction of the courts of New York County, New York.  Any breach or default
of any provision hereof shall be deemed to be a breach or default occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York, and the parties, for themselves and their
lawful successors, irrevocably and expressly agree to submit to the jurisdiction
of the courts of the State of New York for the purpose of enforcing the terms of
hereof and the transactions contemplated hereby.  The parties irrevocably waive
(for themselves and their lawful successors), to the fullest extent permitted by
law, any objection which they may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Lock-up
Agreement or any judgment entered by any court in respect hereof brought in New
York County, New York, and further irrevocably waive any claim that any suit,
action or proceeding brought in New York County, New York has been brought in an
inconvenient forum.


Any notices required or permitted hereunder shall be made pursuant to the notice
provisions set forth in Section 12.11 of the Merger Agreement.



 
Very truly yours,
       
By:
     
Name:
   
Title:



CONFIRMED AND AGREED TO AS OF
THE DATE FIRST WRITTEN ABOVE:


CLARUS CORPORATION
 
By:
     
Name: Philip A. Baratelli
   
Title: Chief Financial Officer
 


 
 

--------------------------------------------------------------------------------

 